Citation Nr: 0905665	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  07-27 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Entitlement to an effective date earlier than May 18, 2006, 
for the assignment of a 60 percent rating for the service-
connected psoriasis with secondary skin cancer due to PUVA 
treatment.  



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1953 to 
December 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 RO rating decision that 
assigned an increased rating of 60 percent for the service-
connected psoriasis with secondary skin cancer due to PUVA 
treatment, effective May 18, 2006. 


FINDINGS OF FACT

1.  An April 2007 RO rating decision granted an increased 
evaluation of 60 percent for the service-connected psoriasis 
with secondary skin cancer due to PUVA treatment, effective 
May 18, 2006.

2.  The Veteran's request for a rating higher than 10 percent 
for the service-connected psoriasis with secondary skin 
cancer due to PUVA treatment was received on May 18, 2006; a 
factually ascertainable increase in disability is not shown 
within one year of the May 18, 2006 claim. 


CONCLUSION OF LAW

The criteria for an effective date earlier than May 18, 2006, 
for the award of a 60 percent evaluation for the service-
connected psoriasis with secondary skin cancer due to PUVA 
treatment have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.151, 3.157, 3.400 
(2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In a January 2007 letter, the RO advised the Veteran that to 
establish entitlement to an increased rating for a service-
connected disability, the evidence must show that the 
condition has become worse.  Also, as discussed hereinbelow, 
the RO's January 2007 letter advised the Veteran that the 
effective date assigned is the date the claim was received or 
the date on which the evidence shows a level of disability 
that supports a certain rating under the rating schedule or 
other applicable standards.

The Veteran had ample opportunity to respond prior to the 
issuance of the April 2007 rating decision.  

The Board, accordingly, finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for an earlier effective date and has been 
afforded ample opportunity to submit such information and 
evidence.  

The January 2007 letter also informed the Veteran that VA is 
responsible for getting relevant records held by any Federal 
agency.  In addition, the letter advised the Veteran that he 
must provide enough information about the records to allow VA 
to request them from the person or agency having them, and 
advised the Veteran that it was his responsibility to make 
sure VA received the records.

Therefore, the Board finds that the January 2007 RO letter, 
cited above, also satisfies the statutory and regulatory 
requirement that VA notify a veteran what evidence, if any, 
will be obtained by the Veteran, and what evidence, if any, 
will be obtained by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the Veteran.  

As explained, all three content-of-notice requirements have 
been met in this appeal and the Veteran has been afforded 
ample opportunity to submit such information and evidence. 

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a veteran 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  See id.

In that case, the Court determined that VA failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the Veteran.  See id.

As indicated, in the matter now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran before the rating decision on appeal.  However, 
the Board finds that any arguable lack of full pre- 
adjudication notice in this appeal has not, in any way, 
prejudiced the Veteran.

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
Veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed 
before the case was readjudicated as reflected in the July 
2007 Statement of the Case (SOC).

As indicated, the RO gave the Veteran notice of what was 
required to substantiate the claim on appeal, and the Veteran 
has been afforded ample opportunity to submit such 
information and/or evidence.

Neither in response to the letter cited hereinabove nor at 
any other point during the pendency of this appeal has the 
Veteran or his representative informed the RO of the 
existence of any evidence--in addition to that noted below--
that needs to be obtained prior to appellate review.  Hence, 
the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).

More recently, the Board notes that, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that VA notice must include information regarding the 
effective date that may be assigned, which is the specific 
issue on appeal.  This was accomplished in January 2007 RO 
letter cited above.

Accordingly, no possibility of prejudice exists under the 
notice requirements of Dingess as regards a claim for an 
earlier effective date for an increased rating.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on appeal.

The Veteran's service treatment record (STR) and those 
records from VA and non-VA medical providers identified by 
the Veteran as having relevant records have all been obtained 
and associated with the claims file.  Neither the Veteran nor 
his representative has identified, and the file does not 
otherwise indicate, that there are any medical providers or 
other entities having existing records that should be 
obtained before the claim is adjudicated.

Finally, the Veteran has been advised of his entitlement to 
testify personally before the RO and before the Board in 
regard to the claim on appeal.  However, he has chosen not to 
participate in such a hearing.

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding at this juncture 
with an appellate decision on the claim herein decided.

II.  Analysis

Generally, the effective date of an award based on an 
original claim shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a); Rodriguez v. 
West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. §5101(a) (West Supp. 
2005); 38 C.F.R. §3.151 (2008).  A "claim" is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. §3.1(p) (2008). 

Any communication or action indicating an intent to apply for 
one or more benefits administered by VA may be considered an 
informal claim.  See 38 C.F.R. § 3.155(a).  The benefit 
sought must be identified, though it need not be specific.  
See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  

Moreover, once a claim for compensation has been allowed, 
receipt of a VA outpatient or hospital examination or 
admission to a VA hospital will be accepted as an informal 
claim for increased benefits.  See  38 C.F.R. § 3.157(b); 
Servello, 3 Vet. App. at 199.  The date on the VA outpatient 
or hospital examination will be accepted as the date of 
claim.  38 C.F.R. § 3.157(b).

When the evidence is from a private physician, the date of 
receipt of such evidence will be accepted as the date of 
receipt of an informal claim.  Id. at (b)(2).

An effective date for increased disability compensation shall 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

If the increase occurred more than one year prior to the 
claim, the effective date is the date of claim.  If the 
increase occurred after the date of claim, the effective date 
is the date of increase.  38 U.S.C.A. §5110(b) (2); 38 C.F.R. 
§3.400(o); Harper v. Brown, 10 Vet App 125 (1997); VAOPGCPREC 
12-98 (1998).  

In making this determination the Board must consider all of 
the evidence, including that received prior to previous final 
decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).

In this case, the Veteran asserts that he is entitled to an 
effective date earlier than May 18, 2006, for the assignment 
of a 60 percent evaluation for the service-connected 
psoriasis with secondary skin cancer due to PUVA treatment.  

The record shows that the RO issued a rating decision in 
August 1959 granting the Veteran's claim of service 
connection for psoriasis and assigned a 10 percent evaluation 
effective June 8, 1959.  The RO also issued a decision in 
August 1964 denying an evaluation in excess of 10 percent.  
The Veteran did not appeal either determination.  Therefore, 
they became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  

More recently, the record shows that the Veteran submitted a 
claim in May 2006 for an evaluation in excess of 10 percent 
for the service connected psoriasis with secondary skin 
cancer due to PUVA treatment.  The RO issued a rating 
decision in April 2007, granting an increased rating of 60 
percent, effective May 18, 2006.  

The Veteran is currently contending that the effective date 
for the assigned 60 percent rating should be August 16, 2004.  
In support, he asserts that he filed a written request for an 
increased rating on that date.    

The record includes a letter from the Veteran dated May 18, 
2006, which is currently determined to be the claim for an 
increased rating.  Attached to this letter is a statement 
dated August 16, 2004.  However, a careful review of the 
record shows that VA did not receive the August 16, 2004 
letter until May 18, 2006.  

The record includes no evidence demonstrating that VA 
received the August 16, 2004 letter prior to May 18, 2006.  
Nor does the record include any other evidence that could be 
construed as a formal or informal claim prior to May 18, 
2006.

The Board notes that VA also received private treatment 
records from the Veteran on May 18, 2006.  However, as noted 
above, where private treatment records are submitted, the 
date of claim is the date of receipt.  See 38 C.F.R. § 
3.157(b).  Therefore, although their submission constitutes 
an informal claim, the private treatment records were not 
received until May 18, 2006, which is the effective date 
currently assigned.  

Furthermore, the private treatment records are dated from 
March 2002 to July 2004.  The RO found that these treatment 
records constituted factual evidence of entitlement to the 
higher rating.  However, were receivd on May 18, 2006, which 
is not within one year of the date that the increase is 
factually ascertainable.  

Nor does the other medical evidence of record demonstrate 
that an increase was factually ascertainable within one year 
of the date of claim (May 18, 2006).  Therefore, an earlier 
effective date is not warranted based on the medical 
evidence.  See 38 C.F.R. § 3.400(o).  

Finally, in his Notice of Disagreement, the Veteran indicated 
that there were many telephone conversations with the RO 
prior to May 18, 2006, concerning his claim for increase.  
However, as noted above, a claim must be in writing.  See 38 
C.F.R. §3.1(p).  Therefore, the telephone conversations do 
not constitute an informal claim.  

Since the record on appeal includes no formal or informal 
claim received prior to May 18, 2006, the claim for an 
effective date earlier than May 18, 2006, for the assignment 
of a 60 percent evaluation for the service-connected 
psoriasis with secondary skin cancer due to PUVA treatment 
must be denied.


ORDER
 
An effective date earlier than May 18, 2006, for the award of 
a 60 percent rating for the service-connected psoriasis with 
secondary skin cancer due to PUVA treatment  is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


